179 S.W.3d 906 (2005)
Davida Linn (Scott) KELLEY, and Brandee Jolynn Scott, A Minor Child by her Next Friend, Davida Linn (Scott) Kelley, Plaintiffs/Respondents,
v.
Barry David MOORE, Defendant/Appellant.
No. ED 86028.
Missouri Court of Appeals, Eastern District, Division Four.
December 27, 2005.
Davida Linn Kelley, Hannibal, MO, pro se appellant.
Christopher Todd Ahrens, Hannibal, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Barry David Moore (Father) appeals from the trial court's judgment denying his Motion to Modify the Judgment and Decree of Paternity and Motion for Family Access Order. We have reviewed Father's brief[1] and the record on appeal and conclude that the trial court's judgment is not manifestly erroneous, Abernathy v. Meier, 45 S.W.3d 917, 922 (Mo.App. E.D.2001), nor is it against the weight of the evidence. Miers v. Miers, 53 S.W.3d 592, 595 (Mo. App. W.D.2001). An extended opinion would have no precedential value. We *907 have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Davida Linn (Scott) Kelley, the mother and respondent in this case, did not file a responsive brief.